UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS California Tax-Free Income Fund As of 8-31-11 (Unaudited) Maturity Par value Rate date Value Municipal Bonds 96.62% (Cost $243,768,541) California 88.90% ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08/15/38 $1,000,000 979,640 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08/01/39 1,000,000 1,059,400 Anaheim Certificates of Participation Convention Center (D)(P) 11.647 07/16/23 2,000,000 2,016,520 Anaheim Public Financing Authority Public Improvement Project, Series C (D) Zero 09/01/18 3,000,000 2,223,210 Antioch Public Financing Authority, Series B 5.850 09/02/15 1,130,000 1,131,808 Belmont Community Facilities Library Project, Series A (D) 5.750 08/01/24 1,000,000 1,145,950 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06/01/35 1,765,000 1,378,094 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06/01/43 5,000,000 3,832,650 California County Tobacco Securitization Agency Public Improvements 5.250 06/01/21 4,590,000 4,173,733 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06/01/33 850,000 702,874 California Educational Facilities Authority College and University Financing Project 5.000 02/01/26 4,525,000 3,769,099 California Educational Facilities Authority Woodbury University 5.000 01/01/25 1,800,000 1,619,424 California Educational Facilities Authority Woodbury University 5.000 01/01/30 2,000,000 1,713,660 California Health Facilities Financing Kaiser Permanente, Series A 5.250 04/01/39 2,500,000 2,464,050 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07/01/23 1,000,000 1,029,060 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10/01/33 1,000,000 1,130,460 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11/15/36 1,000,000 997,080 California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02/01/39 2,000,000 2,142,960 California Infrastructure & Economic Development Bank J. David Gladstone Institute Project 5.250 10/01/34 1,000,000 1,000,060 California Infrastructure & Economic Development Bank Performing Arts Center 5.000 12/01/27 500,000 514,005 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11/01/23 2,000,000 2,035,280 California State Public Works Board Department of Corrections, Series A (D) 5.000 12/01/19 5,000,000 5,306,000 California State Public Works Board Department of Corrections, Series C 5.500 06/01/18 5,000,000 5,315,000 California State Public Works Board Trustees California State University, Series D 6.250 04/01/34 2,000,000 2,143,040 California State University Revenue College and University Revenue, Series A 5.250 11/01/34 1,000,000 1,035,650 California Statewide Communities Development Authority American Baptist Homes West 6.250 10/01/39 2,000,000 2,009,940 1 California Tax-Free Income Fund As of 8-31-11 (Unaudited) Maturity Par value Rate date Value California (continued) California Statewide Communities Development Authority Senior Living of Southern California 7.250 11/15/41 $1,700,000 $1,821,125 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10/01/38 2,000,000 1,993,940 California Statewide Communities Development Authority University of California - Irvine 5.750 05/15/32 1,230,000 1,186,630 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05/01/37 2,500,000 1,925,025 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05/01/37 4,000,000 3,080,040 Capistrano Unified School District No. 90-2 Talega 5.875 09/01/23 500,000 506,900 Capistrano Unified School District No. 90-2 Talega 6.000 09/01/33 750,000 751,538 Center Unified School District, Series C (D) Zero 09/01/16 2,145,000 1,815,464 Chula Vista Redevelopment Agency, Series B 5.250 10/01/27 1,250,000 1,048,200 Cloverdale Community Development Agency 5.500 09/01/38 3,000,000 2,358,270 Contra Costa County Public Financing Authority, Series A (D) 5.000 06/01/28 1,230,000 1,230,098 Corona Community Facilities District No. 97-2 5.875 09/01/23 1,095,000 1,097,321 East Side Union High School District-Santa Clara County (D) 5.250 09/01/24 2,500,000 2,866,400 Folsom Public Financing Authority, Series B 5.125 09/01/26 1,000,000 909,640 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls Zero 01/15/25 6,615,000 2,794,044 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls Zero 01/15/36 30,000,000 5,369,700 Fresno Sewer Revenue, Series A-1 (D) 5.250 09/01/19 1,000,000 1,133,840 Fullerton Community Facilities District No: 1 6.200 09/01/32 1,000,000 1,013,900 Golden State Tobacco Securitization Corp. Escrowed to Maturity, Series 2003 A-1 6.250 06/01/33 1,850,000 2,002,643 Golden State Tobacco Securitization Corp. Series A (D) 5.000 06/01/35 10,000,000 9,130,700 Inglewood Unified School District (D) 5.250 10/15/26 5,000,000 5,179,600 Irvine Mobile Home Park Revenue Meadow Mobile Home Park, Series A 5.700 03/01/28 3,975,000 3,767,545 Kern County, Capital Improvements Project, Series A (D) 5.750 08/01/35 1,000,000 1,056,730 Laguna-Salada Union School District, Series C (D) Zero 08/01/26 1,000,000 445,800 Lancaster School District School Improvements (D) Zero 04/01/19 1,730,000 1,277,657 Lancaster School District School Improvements (D) Zero 04/01/22 1,380,000 807,604 Lee Lake Water District Community Facilities District No: 2 Montecito Ranch 6.125 09/01/27 1,200,000 1,203,504 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05/15/18 2,660,000 3,211,657 Long Beach Special Tax Community Community Facilities, District 6 6.250 10/01/26 2,500,000 2,445,000 Los Angeles Community College District 2008 Election, Series A 6.000 08/01/33 4,000,000 4,535,240 Los Angeles Community Facilities District No: 3 No. 3 Cascades Business Park 6.400 09/01/22 655,000 658,544 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11/01/39 2,500,000 2,650,975 Modesto Community Facilities District No: 4-1 5.100 09/01/26 3,000,000 2,596,200 New Haven Unified School District, Series B (D) Zero 08/01/22 14,200,000 7,860,836 2 California Tax-Free Income Fund As of 8-31-11 (Unaudited) Maturity Par value Rate date Value California (continued) Northern California Power Agency California - Oregon Transportation Project, Series A (D) 7.000 05/01/13 $70,000 $74,350 Orange County Improvement Bond Act 1915, Series B 5.750 09/02/33 1,570,000 1,562,244 Oxnard Community Facilities District: No. 3 Seabridge 5.000 09/01/35 1,490,000 1,243,882 Paramount Unified School District, Series B (D) Zero 09/01/25 4,735,000 2,102,766 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01/01/18 700,000 806,876 Rancho Santa Fe Community Services District No: 01 6.700 09/01/30 1,000,000 1,000,000 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11/01/36 1,565,000 1,240,763 Riverside County Asset Leasing Corp. Health, Hospital & Nursing Home Improvements, Series A 6.500 06/01/12 355,000 363,864 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08/01/24 350,000 477,131 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08/01/17 6,910,000 7,257,020 San Bruno Park School District School Improvements, Series B (D) Zero 08/01/21 1,015,000 626,082 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03/01/40 1,000,000 971,230 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 1,000,000 986,390 San Diego Redevelopment Agency City Heights, Series A 5.800 09/01/28 1,395,000 1,317,298 San Diego Redevelopment Agency Public Improvements, Series B Zero 09/01/17 1,600,000 1,164,896 San Diego Redevelopment Agency Public Improvements, Series B Zero 09/01/18 1,700,000 1,141,618 San Diego Unified School District, Election of 1998, Series A (D) Zero 07/01/21 2,500,000 1,593,150 San Francisco City & County Redevelopment Agency Community Facilities, District No. 6, Series A 6.000 08/01/25 2,500,000 2,501,525 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08/01/35 1,250,000 1,037,325 San Francisco City & County Redevelopment Agency Mission Bay South Redevelopment, Series D 7.000 08/01/41 1,000,000 1,046,190 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08/01/39 1,000,000 1,016,460 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08/01/39 700,000 736,204 San Francisco State Building Authority, Series A 5.000 10/01/13 1,350,000 1,385,572 San Joaquin County County Administration Building (D) 5.000 11/15/29 2,965,000 2,980,477 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01/01/14 5,000,000 4,923,700 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01/01/22 6,500,000 4,797,910 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01/15/21 5,000,000 4,341,850 San Mateo County Joint Power Authority (D) 5.000 07/01/21 1,815,000 1,980,546 3 California Tax-Free Income Fund As of 8-31-11 (Unaudited) Maturity Par value Rate date Value California (continued) Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/19 $1,790,000 $1,974,853 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/24 10,000,000 11,048,800 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D) Zero 09/01/20 1,275,000 779,204 Santaluz Community Facilities District No: 2 Improvement Area No. 1 6.375 09/01/30 1,485,000 1,489,589 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11/01/26 2,000,000 1,979,240 State of California (D) 4.750 04/01/29 6,000,000 6,000,900 State of California Public Improvements 5.125 04/01/23 2,000,000 2,122,000 State of California Recreation Facilities and School Improvements 6.500 04/01/33 5,000,000 5,768,100 State of California Water, Utility and Highway Improvements 5.250 03/01/30 2,000,000 2,097,780 Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06/01/31 2,000,000 2,005,060 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01/01/29 1,000,000 1,091,060 Vallejo Sanitation & Flood Control District (D) 5.000 07/01/19 2,139,000 2,198,871 West Covina Redevelopment Agency Fashion Plaza 6.000 09/01/22 3,000,000 3,380,280 Puerto Rico 7.72% Commonwealth of Puerto Rico 6.500 07/01/15 6,000,000 6,776,820 Commonwealth of Puerto Rico Public Improvement - Series A 5.750 07/01/41 3,000,000 2,953,470 Commonwealth of Puerto Rico, Series A 5.375 07/01/33 1,250,000 1,195,013 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.125 07/01/24 1,750,000 1,931,055 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07/01/38 190,000 168,021 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series Z (D) 6.250 07/01/14 3,250,000 3,614,357 Puerto Rico Industrial Tourist Education Medical & Environment Authority, Hospital de la Concepcion 6.500 11/15/20 500,000 504,555 Puerto Rico Sales Tax Financing Authority Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 3,000,000 2,581,290 Total investments (Cost $243,768,541)† 96.62% Other assets and liabilities, net 3.38% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. 4 California Tax-Free Income Fund As of 8-31-11 (Unaudited) (D) Bond is insured by one of these companies: Insurance coverage As a percentage of total investments Ambac Financial Group, Inc. 3.07% Assured Guaranty Corp. 0.43% Assured Guaranty Municipal Corp. 8.28% California Mortgage Insurance 0.40% Financial Guaranty Insurance Corp. 3.70% National Public Finance Guarantee Corp. 21.11% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 8-31-11, the aggregate cost of investment securities for federal income tax purposes was $242,005,260. Net unrealized appreciation aggregated $4,933,334, of which $14,844,127 related to appreciated investment securities and $9,910,793 related to depreciated investment securities. The Fund has the follow sector composition as of 8-31-11 (as a percentage of total net assets): General Obligation 19% Revenue Bonds Facilities 20% Transportation 12% Tobacco 10% Education 7% Health Care 6% Housing 2% Pollution 1% Utilities 1% Water & Sewer 1% Other Revenue 18% Short-term and other 3% 5 Note to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
